COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Overton


FOOD LION, INC.
                                               MEMORANDUM OPINION *
v.   Record No. 1997-96-3                          PER CURIAM
                                                DECEMBER 30, 1996
RUBY JEAN KENNEDY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Cathie W. Howard; Williams & Pierce, on
             brief), for appellant.
             (D. Edward Wise, Jr.; Arrington, Schelin &
             Herrell, on brief), for appellee.



     Food Lion, Inc. (employer) appeals a decision of the

Workers' Compensation Commission (commission) holding employer

responsible for the cost of medical treatment rendered to Ruby

Jean Kennedy (claimant) by Dr. James Eden, a psychiatrist.

Employer contends that the commission erred in finding that Dr.

Eden's treatment was (1) authorized, (2) causally related to

claimant's compensable August 31, 1992 back injury, and (3)

necessary.    Finding no error, we affirm the commission's

decision.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.     James v. Capitol Steel
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

"Whether the employer is responsible for medical expenses . . .

depends upon: (1) whether the medical service was causally

related to the industrial injury; (2) whether such other medical

attention was necessary; and (3) whether the treating physician

made a referral to [sic] the patient."    Volvo White Truck Corp.

v. Hedge, 1 Va. App. 195, 199, 336 S.E.2d 903, 906 (1985).

                                I.
     In addressing whether claimant received a valid referral

from Dr. Timothy G. McGarry, her treating physician, to obtain

treatment from Dr. Eden, the commission found as follows:
               The record indicates that the claimant
          initially sought treatment with Dr. Eden
          without benefit of a referral. She treated
          with him on two occasions before Dr. McGarry
          referred her.
               In his office note of October 28, 1992,
          Dr. McGarry recorded: "Per the patient's
          request, I'd also like to refer her to Dr.
          James Eden in Cedar Bluff for evaluation of
          her nervous condition."


     Dr. McGarry's office notes, as well as his October 28, 1992

letter to Dr. Eden, provide credible evidence to support the

commission's finding that Dr. McGarry made a valid referral of

claimant to Dr. Eden.   We find no merit in employer's argument

that Dr. McGarry's referral was not valid because claimant had

previously sought unauthorized treatment from Dr. Eden on two

occasions.

                           II. and III.

     In its role as fact finder, the commission was entitled to


                                 2
accept Dr. Eden's opinion that claimant's psychiatric condition

and treatment were necessary and were causally related to her

compensable August 31, 1992 back injury.   Dr. Eden's opinion, his

medical records, and claimant's testimony provide credible

evidence to support the commission's decision.   "The fact that

there is contrary evidence in the record is of no consequence if

there is credible evidence to support the commission's finding."

 Wagner Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d
32, 35 (1991).   Moreover, "[i]n determining whether credible

evidence exists, the appellate court does not retry the facts,

reweigh the preponderance of the evidence, or make its own

determination of the credibility of the witnesses."   Id.

     For these reasons, we affirm the commission's decision.

                                                   Affirmed.




                                 3